[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Mahin, Slip Opinion No. 2016-Ohio-3336.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-3336
                        DISCIPLINARY COUNSEL v. MAHIN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Mahin, Slip Opinion No.
                                   2016-Ohio-3336.]
Attorney misconduct, including a felony conviction for misappropriating funds
        from law firm—Two-year suspension with one year stayed on conditions.
    (No. 2015-1641—Submitted October 28, 2015—Decided June 14, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-036.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, John Edward Mahin of Cincinnati, Ohio, Attorney
Registration No. 0011253, was admitted to the practice of law in Ohio in 1977.
On January 9, 2015, we suspended his license on an interim basis after receiving
notice that he had been convicted of fifth-degree-felony theft for misappropriating
funds from his former law firm. In re Mahin, 142 Ohio St. 3d 1254, 2015-Ohio-
                            SUPREME COURT OF OHIO




26, 32 N.E.3d 461. In May 2015, relator, disciplinary counsel, charged him with
professional misconduct based on the facts that led to his felony conviction.
        {¶ 2} The Board of Professional Conduct considered the cause on the
parties’ consent-to-discipline agreement.     See Gov.Bar R. V(16).         In the
agreement, Mahin admitted that between February 2013 and June 2013, he
converted $15,261.97 of law-firm funds for his own personal use. Mahin also
admitted that in February 2013, he fraudulently endorsed a client’s name on a
$270.96 settlement check and then deposited those proceeds into his personal
account. He also admitted that in July 2014, he signed a settlement document as a
witness to a client’s signature without assurance from the client that it was his
signature. (In fact, the client died before the document was signed.) The parties
stipulated that Mahin’s conduct violated Prof.Cond.R. 8.4(b) (prohibiting a
lawyer from committing an illegal act that reflects adversely on the lawyer’s
honesty or trustworthiness), 8.4(c) (prohibiting a lawyer from engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation), and 8.4(d) (prohibiting
a lawyer from engaging in conduct that is prejudicial to the administration of
justice).
        {¶ 3} The parties stipulated to the following mitigating factors: Mahin has
no prior discipline; he made timely and full restitution to his former law firm and
the former client; he fully cooperated in the disciplinary process; he has a
reputation for good character in the Cincinnati legal community; he has been
subject to other penalties—namely, the Hamilton County Court of Common Pleas
sentenced him to one year of community control and ordered him to perform 80
days of community service, both of which he successfully completed, for his theft
conviction; he voluntarily entered into a mental-health contract with the Ohio
Lawyers Assistance Program (“OLAP”); and he has been diagnosed with a
depressive disorder, and his psychologist, who has been treating Mahin on a
regular basis since September 2013, has concluded that his depression contributed




                                         2
                               January Term, 2016




to his misconduct and that he is ready to return to the ethical and professional
practice of law. See Gov.Bar R. V(13)(C)(1), (3) through (7). As for aggravating
factors, the parties stipulated that Mahin had a dishonest or selfish motive, he
engaged in a pattern of misconduct, and he committed multiple offenses. See
Gov.Bar R. V(13)(B)(2) through (4).
         {¶ 4} The parties stipulate that the appropriate sanction is a two-year
suspension with the second year stayed on a number of conditions, including that
Mahin continue to receive counseling, comply with his OLAP contract, and upon
reinstatement, submit to a two-year period of monitored probation. The parties
also stipulate that Mahin should be given credit for the time served under his
interim felony suspension.
         {¶ 5} The board found that the consent-to-discipline agreement conforms
to the requirements of Gov.Bar R. V(16), and it recommends that we adopt the
agreement in its entirety. In support of this recommendation, the board cites
Disciplinary Counsel v. Kraemer, 126 Ohio St. 3d 163, 2010-Ohio-3300, 931
N.E.2d 571, another case involving an attorney who misappropriated law-firm
funds.    Similar to the facts here, the attorney in Kramer did not have a
disciplinary record, paid restitution to his former employer, cooperated in the
disciplinary process, demonstrated his good character and reputation, and after
entering a guilty plea to a fifth-degree-felony theft charge, was sentenced to
community control. Id. at ¶ 4, 8. Additionally, Kraemer had a mental disorder
that qualified as a mitigating factor. Id. at ¶ 8. In determining the appropriate
sanction, we acknowledged that an actual suspension is generally required for
attorneys who misappropriate law-firm funds or who engage in dishonest conduct,
and therefore we suspended Kraemer for two years with one year stayed on
conditions, including that he participate in mental-health counseling and complete
a two-year term of monitored probation.       Id. at ¶ 13, 15.   However, citing
Kraemer’s acceptance of responsibility, his expression of remorse, the short




                                        3
                             SUPREME COURT OF OHIO




duration of his misconduct, and the absence of any objection from the relator, we
credited him with one year of the time served under his interim felony suspension
arising from the same conduct. Id. at ¶ 14.
       {¶ 6} We agree with the parties and the board that Mahin’s conduct
violated Prof.Cond.R. 8.4(b), 8.4(c), and 8.4(d). We also agree that Kraemer is
relevant precedent and that a similar sanction is warranted here. Accordingly, we
adopt the parties’ consent-to-discipline agreement.
       {¶ 7} John Edward Mahin is hereby suspended from the practice of law
for two years with the second year stayed on the conditions that he (1) continue
psychological counseling, (2) comply with his OLAP contract dated June 22,
2012, as extended on February 20, 2015, (3) submit to law-practice-management
counseling, including counseling on client trust accounts, as set forth in exhibit 7
of the consent-to-discipline agreement, (4) serve a two-year period of monitored
probation upon his reinstatement to the practice of law, and (5) refrain from any
further misconduct. If Mahin fails to comply with the conditions of the stay, the
stay will be lifted and he will serve the entire two-year suspension. Mahin shall
also receive credit for time served under the interim felony suspension imposed
on January 9, 2015. Costs are taxed to Mahin.
                                                            Judgment accordingly.
       PFEIFER, LANZINGER, KENNEDY, FRENCH, and O’NEILL, JJ., concur.
       O’CONNOR, C.J., and O’DONNELL, J., dissent and would remand the cause
to the Board of Professional Conduct, to reconsider the decision to grant
respondent credit for time served under interim felony suspension.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Michelle R. Bowman, Assistant
Disciplinary Counsel, for relator.
       White, Getgey & Meyer Co., L.P.A., David P. Kamp, and Jean
Geoppinger McCoy, for respondent.




                                         4
January Term, 2016




_________________




        5